DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 2/12/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- and 8-14 rejected under 35 U.S.C. 102(a)(1) as beingantiicpated  by US Patent No.: US 9382730 B1 Chen et al

Regarding Claims 1-2 and 8-14, Chen et l bidirectional drawer system, comprising:
Claim 1-a frame (10); first and second drawers(11) slidably coupled to the frame, each of the firstand second drawers being movable between a retracted pasition and first and second extended positions on opposite sides of the retracted position,
 a drawer interlock mechanism comprising first and second interlock portions(24) associated with the first and second drawers, respectively, the first interiock portion(24)having a cam with a cam surface(along 244), and a cam follower (13) operable to interface with the cam surface, and the second interlock portion having a cam lock (241) with a cam lock surface (along 244), and carn follower  (13)operable to interface with the cam lock surface,wherein, with the first and second drawers(11) in the retracted positions, movement of the first drawer toward the first extended position causes the cam follower of the first interlock portion to engage the  cam surface  (See 244_and the cam follower (13) of the second interlock portion to engage the cam lock surface thereby preventing movement of the second drawer out of the retracted position Claim 2-wherein, with the first and second drawers (11) in the retracted positions, movement of the first drawer toward the second extended pasition causes the cam follower (13) of the first interlock portion to engage the cam surface, and the cam follower of he second interiock portion to engage the car lock surface thereby preventing movement of the second drawer out of the retracted positions; 
and second interlock portions such that the first and second drawers are prevented from moving to the first or second extended positions;Claim 8-wherein the cam follower of (13) the first interlock portion remains in engagement with the cam surface once engaged as the first drawer is moved from the retracted position to the first extended position.; Claim 9-, wherein the second interlock  portion further comprises a cam (24)with a cam surface (along 244), the cam follower of the second interlock portion being operable to interface with the cam surface of the second interlock portion, and wherein the cams of the first and second interlock portions are coupled to the first and second drawers, respectively, and the cam followers of the first and second interlock portions are coupled to one another in 29 a fixed relationship; Claim 10-wherein the cam  (24)of the first interlock portion is coupled to a top side of the first drawer, and the cam of the second interlock portion is coupled to a bottom side of the second drawer; Claim 11-wherein the cam (24) of the first interlock portion is coupled to 4 lateral side of the first drawer, and the cam of the second interlock portion is coupled to a lateral side of the second drawer; Claim12-  a carriage slidably (A t each side) coupled to the frame, wherein the cam followers of the first and second interlock portions are coupled to, and supported by, the carriage. Claim 13- a position lock mechanism operable to resist movementt of the first and second drawers from at least one of the retracted position, the first extended position, or the second extended position; Clai m14-wherein the position lock mechanism comprises a detent.
Allowable Subject Matter
Claim3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637